


Exhibit 10.24.1
[metabolixlogoheader.jpg]






Jack W. Schuler
28161 North Keith Drive
Lake Forest, Illinois 60045


February 4, 2014


Re: Confidential Disclosure Agreement dated February 6, 2013


Dear Jack:


We would like to extend the term of the above-referenced Confidential Disclosure
Agreement between you and Metabolix, Inc. for an additional term of one (1) year
ending on February 6, 2015. If you agree to this extension, please so indicate
by signing below and return a copy of this letter to my attention.


 
METABOLIX, INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Sarah P. Cecil
 
Name:
 
Sarah P. Cecil
 
Title:
 
General Counsel



Accepted and agreed:


/s/ Jack W. Schuler
 
Jack W. Schuler
 
 
 
Date:
2/5/14
 

[g27402kwi002a03.jpg]




